Title: To Thomas Jefferson from Caesar A. Rodney, 28 June 1802
From: Rodney, Caesar A.
To: Jefferson, Thomas


            Honored & Dear Sir,Wilmington June 28th. 1802.
            I had the pleasure duly to receve your letter of the 24. inst:—In my last I gave you the information I possessed on the subject required. From an observation in your letter you may have misunderstood a part of mine. Indeed I write such a scrawl that it is scarcly legible. You observe, that “you presume Col. M’Clane has been passive in electioneering.” In my letter I stated that his conduct continued the same, as before the honorable acquittal for which he was indebted to your justice & impartiality. I beleive neither his opinions or his exertions have been altered or relaxed. He is now less public but of course less liable to have his plans counteracted. In opposing the election of Col: Hall he on one occasion in this town went so far as to commit that of Genl. Mitchell’s which he was with too much zeal supporting. On this point I presume you can have the most satisfactory proof that the nature of the case will admit. The system of neutrality on this subject which I had adopted (& which I do not concieve I am departing from when called on by you for my opinion, in performing what then becomes a duty, tho’ a reluctant one) renders a remark necessary. Our friends will be apt to suppose I know, that it is because I have not interfered, that Col. M’Clane is not turned out. This will be most artfully managed by the Federalists, who are aware of it. They will pretend to speak of it in public as a matter of credit to me, knowing the injurious effect it will produce. Altho’ Col. M’Clane’s activity directed personally against me would affect the election in some degree, it would not be half as detrimental to me as the idea, I have suggested, being industriously spread abroad.
            Our State requires some act of nerve & spirit at this moment. You saw published the infamous letter of the late Secy. of this State to the Committee of our House of Reps: & their disreputable conduct on the occasion. I was absent having been compelled by sickness to leave the house & as soon as I was out of it, the affair happened. We have never yet got the Executive papers. To the commissions granted by Col. Hall they refuse to give credence. Even a Recorder holds possession of an office & the seal after a new commission given to another. Backed by the Courts & a majority of the legislature this is the game Federalism is at this moment playing in this State, & the Collector undoubtedly classes himself with those people. It is important to furnish to those less informed, a strong evidence that power has changed hands. The consequences will be wonderful. In our State affairs I trust we shall not after this year be hampered. But to conclude this topic, Governor Hall will be here on the 4th. july & we will come on to see you immediately after. I will bring the book I mentioned to you in my former letter.
            You will observe in the Fedl. papers an ext. of a letter from this state to New-bury Port. It is supposed to be written by a Jos. Dana a relation of the Congressman. Dana came to this State a Clergyman. Was afterwards employed at New-Castle as a teacher, & at the same time commenced reading law with our C. Justice Johns who was so active last year in harranguing the people at public meetings which in the reign of terror he had denounced in a charge from the bench. The conduct of C. Justice relative to the New-Castle Pier lottery which has since been exposed will silence his battery during the ensuing campaign. Such were Dana’s principles in politics & so offensive to a majority of the trustees of the New-Castle school, that they were about to notify him that his services were no longer required when sensible of this he voluntarily relinquished his situation. Since that time, he has figured as Chief of a little gambling club there. The piece will be properly noticed in our paper, but I thought it proper to give the above information. It has already produced one good effect. A general meeting of our citizens for the County is to take place on saturday next. They will appoint a general committee of Correspondence, direct the hundreds to meet also & to choose hundred committees & will recommend the same proceedings to their brethren of Kent & Sussex.
            I beg leave after due advice to recommend to you the following citizens as Commissioners of Bankruptcy agreeably to your request.
            
            
              
                French Macmullen Esq. of New-Castle
              
              
                James Brobson
                }
                of Wilmington
              
              
                John Warner
              
              
                & Isaac H. Starr
              
            
            The first is a young gentleman who read law with me & was admitted about two years ago. The second is the present Chief Burgess of this place. The third is a member of the corporation & our most influential, active politician. The last is a man of uncommon talents education & sense. All those from this place of the society of friends but the last (Mr. Starr) is the only full member of the meeting. They are all honest disinterested Republicans & men of respectability & well qualified for the duties they will have to perform. Messr. Warner & Brobson were selected by Judge Bedford in one of only two cases which have occurred under the Bankrupt law. They are both merchants & know nothing else. Mr. Starr is in the shipping line also but pursues the profitable profession of tanning also. We consider his name an acquisition as he has generally declined every thing of the sort. He will serve like the rest on the true & patriotic principles of supporting you & your administration.
            I had a letter from my old friend A. H. Rowan the other day, dated at Altona, of which the following is an extract. “How I rejoice with you on the election of Mr. Jefferson. How my exultation is increased when I read his public addresses. Persevere in such principles & your nation will be invincible. If you have an opportunity tell Mr. Jefferson that I recollect the polite attention he was once pleased to shew me with honest pride.”
            I will thank you to preserve this & my preceding letter as I have not kept any copies of them.
            With great esteem I remain Dr. Sir Yours Most Sincerely
            C. A. Rodney
          